DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 17, 2020 has been entered. Claims 1-32 are now pending in the present application. 

	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 17, 2020 have been considered by the Examiner and made of record in the application file.

		
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 11-14, 22-24, 27 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edge et al. (2015/0365790, hereinafter “Edge”).
Regarding claim 1, Edge teaches a method for supporting location of a user equipment (UE) at a first entity  in a wireless network (Wireless network of FIG. 7 includes E-SMLC 355), comprising: 
determining an increase in transmission of a positioning reference signal (PRS) at each of a plurality of transmitters (when UE 302 starts the establishment of an emergency call – par [0106]. The E-SMLC 355 begins positioning the UE 302. At step 8 and step 9, the E-SMLC 355 sends emergency mode PRS scheduling information for one or more cells nearby to UE 302 (e.g., duration, bandwidth, power, frequencies, in which subframe(s) to transmit and/or mute PRS, other downlink time slots to mute, PRS frequency shift, etc.) to involved eNodeBs 305 and 410 using LPPa messaging, instructing them to switch to (or when to switch to) the emergency PRS mode – par [0108]. During emergency mode, PRS duty cycle is increased – par [0096], FIG. 6B), wherein the increase in transmission of PRS at each of the plurality of transmitters is coordinated with respect to non-PRS transmission in the wireless network (Since PRS may be transmitted at higher power and with a more easily acquired sequence of symbols, transmitting PRS from certain cells while other cells transmit non-PRS signals may not encounter significant interference as long as the other cells are not near a target UE. However, in the case of cells near a target UE (e.g. a serving cell), normal transmission (e.g., of data, voice, or control information) may interfere with PRS transmission from more distant cells. Adaptive muting can then be used to mute normal transmissions from these nearby cells during PRS transmission from one or more distant cells - par [0101] …the cell can mute its downlink transmissions when the other cells are transmitting using the emergency PRS mode – par [0102]); 
sending a first message to the each transmitter, the first message comprising an indication of the increase in transmission of PRS for the each transmitter (E-SMLC 355 sends emergency mode PRS scheduling information for one or more cells nearby to UE 302 (e.g., duration, bandwidth, power, to involved eNodeBs 305 and 410 using LPPa messaging, instructing them to switch to (or when to switch to) the emergency PRS mode – par [0108]); and 
receiving a response from the each transmitter, the response confirming or rejecting the increase in transmission of PRS at the each transmitter (The LPPa messages sent by the E-SMLC 355 may be transferred to the eNB 305 (or to each eNB 305) via an MME such as MME 315. The LPPa messages may be… acknowledged by the recipient eNBs 305 – par [0083]);
wherein coordination of the increase in transmission of PRS at each of the plurality of transmitters with respect to non-PRS transmission in the wireless network comprises determining an area of increased PRS transmission, wherein the increase in transmission of the PRS at each of the plurality of transmitters comprises an increase in transmission of PRS inside the area and excludes an increase in transmission of PRS directed outside the area (emergency PRS mode for each group of cells consists of three consecutive PRS positioning occasions each containing six consecutive downlink PRS subframes which occur at different times to the emergency PRS positioning occasions for the other two groups. When any cell is not transmitting emergency PRS mode, it is transmitting normal PRS mode (in this example positioning occasions each comprising one PRS subframe) – par [0096], FIG. 6B. FIG. 6C in the example case of a cell in group 3 that is near a target UE. For this cell (as shown by the lowest of the four transmission sequences in FIG. 6C), the cell can mute its downlink transmissions when the other cells are transmitting using the emergency PRS mode. The muted cell would (in this example) only transmit PRS in the normal mode, and would mute its downlink transmissions when the other cells are transmitting PRS in the emergency mode – par [0102], FIG. 6C).
Regarding claim 2, Edge teaches claim 1 and further teaches wherein the first entity is a Location Management Function (LMF) or a Location Management Component (LMC) (Enhanced Serving Mobile Location Center E-SMLC reads on LMF/LMC – par [0008]).
Regarding claim 3, Edge teaches claim 1 and further teaches receiving location requests for one or more UEs, wherein the determining the increase in transmission of the PRS at each of the plurality of transmitters is based on the location requests (the MME 315 sends a location request for UE 302 to the E-SMLC 355 at step 7 – par [0107]); and sending a second message to each UE in one or more UEs, the second message requesting measurements by the each UE of at least one PRS with increased transmission from at least one transmitter (the E-SMLC 355 sends the UE 302 an LPP and/or LPPe Request Location Information message, which instructs the UE 302 to begin making OTDOA measurements making use of the assistance data received at step 10 – par [0115]).
Regarding claim 11, Edge teaches claim 1 and further teaches wherein the plurality of transmitters comprises a plurality of base stations, a plurality of PRS only beacons, a plurality of remote radio heads, a plurality of Transmission Points (TPs), a plurality of Transmission Reception Points (TRPs), or some combination of these (eNodeBs 305 – FIG. 6B).
Regarding claim 12, Edge teaches an entity (e-SMLC 355 - FIG. 7) in a wireless network configured for supporting location of a user equipment (UE) comprising: an external interface configured to receive and send messages to other entities in the wireless network; at least one memory; and at least one processor coupled to the external interface and the at least one memory (par [0191]), the at least one processor configured to:
determine an increase in transmission of a positioning reference signal (PRS) at each of a plurality of transmitters (when UE 302 starts the establishment of an emergency call – par [0106]. The E-SMLC 355 begins positioning the UE 302. At step 8 and step 9, the E-SMLC 355 sends emergency mode PRS scheduling information for one or more cells nearby to UE 302 (e.g., duration, bandwidth, power, frequencies, in which subframe(s) to transmit and/or mute PRS, other downlink time slots to mute, PRS frequency shift, etc.) to involved eNodeBs 305 and 410 using LPPa messaging, instructing them to switch to (or when to switch to) the emergency PRS mode – par [0108]. During emergency mode, PRS duty wherein the increase in transmission of PRS at each of the plurality of transmitters is coordinated with respect non-PRS transmission in the wireless network (Since PRS may be transmitted at higher power and with a more easily acquired sequence of symbols, transmitting PRS from certain cells while other cells transmit non-PRS signals may not encounter significant interference as long as the other cells are not near a target UE. However, in the case of cells near a target UE (e.g. a serving cell), normal transmission (e.g., of data, voice, or control information) may interfere with PRS transmission from more distant cells. Adaptive muting can then be used to mute normal transmissions from these nearby cells during PRS transmission from one or more distant cells - par [0101] …the cell can mute its downlink transmissions when the other cells are transmitting using the emergency PRS mode – par [0102]); 
send, via the external interface, a first message to the each transmitter, the first message comprising an indication of the increase in transmission of PRS for the each transmitter (E-SMLC 355 sends emergency mode PRS scheduling information for one or more cells nearby to UE 302 (e.g., duration, bandwidth, power, frequencies, in which subframe(s) to transmit and/or mute PRS, other downlink time slots to mute, PRS frequency shift, etc.) to involved eNodeBs 305 and 410 using LPPa messaging, instructing them to switch to (or when to switch to) the emergency PRS mode – par [0108]); and
receive, via the external interface, a response from the each transmitter, the response confirming or rejecting the increase in transmission of PRS at the each transmitter (The LPPa messages sent by the E-SMLC 355 may be transferred to the eNB 305 (or to each eNB 305) via an MME such as MME 315. The LPPa messages may be… acknowledged by the recipient eNBs 305 – par [0083]).
wherein the at least one processor is configured to coordinate the increase in transmission of PRS at each of the plurality of transmitters with respect to non-PRS transmission in the wireless network by being configured to determine an area of increased PRS transmission and the increase in transmission of the PRS at each of the plurality of transmitters comprises an increase in transmission of PRS inside the area and excludes an increase in transmission of PRS directed outside the area (emergency PRS mode for each group of cells consists of three consecutive PRS positioning occasions each containing six consecutive downlink PRS subframes which occur at different times to the emergency PRS positioning occasions for the other two groups. When any cell is not transmitting emergency PRS mode, it is transmitting normal PRS mode (in this example positioning occasions each comprising one PRS subframe) – par [0096], FIG. 6B. FIG. 6C in the example case of a cell in group 3 that is near a target UE. For this cell (as shown by the lowest of the four transmission sequences in FIG. 6C), the cell can mute its downlink transmissions when the other cells are transmitting using the emergency PRS mode. The muted cell would (in this example) only transmit PRS in the normal mode, and would mute its downlink transmissions when the other cells are transmitting PRS in the emergency mode – par [0102], FIG. 6C).
Regarding claim 13, Edge teaches claim 12 and further teaches wherein the entity is a Location Management Function (LMF) or a Location Management Component (LMC) (Enhanced Serving Mobile Location Center E-SMLC reads on LMF/LMC – par [0008]).
Regarding claim 14, Edge teaches claim 13 and further teaches: receive, via the external interface, location requests for a plurality of one or more UEs, wherein the at least one processor is configured to determine the increase in transmission of the PRS at each of the plurality of transmitters based on the location requests (the MME 315 sends a location request for UE 302 to the E-SMLC 355 at step 7 – par [0107]); and send, via the external interface, a second message to each UE in the plurality of one or more UEs, the second message requesting measurements by the each UE of at least one PRS with increased transmission from at least one transmitter (the E-SMLC 355 sends the UE 302 an LPP and/or LPPe Request Location Information message, which instructs the UE 302 to begin making OTDOA measurements making use of the assistance data received at step 10 – par [0115]).
Regarding claim 22, Edge teaches claim 12 and further teaches wherein the plurality of transmitters comprises a plurality of base stations, a plurality of PRS only beacons, a plurality of remote radio heads, a plurality of Transmission Points (TPs), a plurality of Transmission Reception Points (TRPs), or some combination of these (eNodeBs 305 – FIG. 6B).
Regarding claim 23, Edge teaches an entity in a wireless network configured for supporting location of a user equipment (UE) comprising: 
means (processor – par [0191]) for determining an increase in transmission of a positioning reference signal (PRS) at each of a plurality of transmitters (when UE 302 starts the establishment of an emergency call – par [0106]. The E-SMLC 355 begins positioning the UE 302. At step 8 and step 9, the E-SMLC 355 sends emergency mode PRS scheduling information for one or more cells nearby to UE 302 (e.g., duration, bandwidth, power, frequencies, in which subframe(s) to transmit and/or mute PRS, other downlink time slots to mute, PRS frequency shift, etc.) to involved eNodeBs 305 and 410 using LPPa messaging, instructing them to switch to (or when to switch to) the emergency PRS mode – par [0108]. During emergency mode, PRS duty cycle is increased – par [0096], FIG. 6B), wherein the increase in transmission of PRS at each of the plurality of transmitters is coordinated with respect non-PRS transmission in the wireless network (Since PRS may be transmitted at higher power and with a more easily acquired sequence of symbols, transmitting PRS from certain cells while other cells transmit non-PRS signals may not encounter significant interference as long as the other cells are not near a target UE. However, in the case of cells near a target UE (e.g. a serving cell), normal transmission (e.g., of data, voice, or control information) may interfere with PRS transmission from more distant cells. Adaptive muting can then be used to mute normal transmissions from these nearby cells during PRS transmission from one or more distant cells - par [0101] …the cell can mute its downlink transmissions when the other cells are transmitting using the emergency PRS mode – par [0102]); 
means (processor – par [0191]) for sending a first message to the each transmitter, the first message comprising an indication of the increase in transmission of PRS for the each transmitter (E-SMLC 355 sends emergency mode PRS scheduling information for one or more cells nearby to UE 302 (e.g., duration, bandwidth, power, frequencies, in which subframe(s) to transmit and/or mute PRS, other downlink time slots to mute, PRS frequency shift, etc.) to involved eNodeBs 305 and 410 using LPPa messaging, instructing them to switch to (or when to switch to) the emergency PRS mode – par [0108]); and 
means (processor – par [0191]) for receiving a response from the each transmitter, the response confirming or rejecting the increase in transmission of PRS at the each transmitter (or to each eNB 305) via an MME such as MME 315. The LPPa messages may be… acknowledged by the recipient eNBs 305 – par [0083]);
wherein coordination of the increase in transmission of PRS at each of the plurality of transmitters with respect to non-PRS transmission in the wireless network comprises means for determining an area of increased PRS transmission, wherein the increase in transmission of the PRS at each of the plurality of transmitters comprises an increase in transmission of PRS inside the area and excludes an increase in transmission of PRS directed outside the area (emergency PRS mode for each group of cells consists of three consecutive PRS positioning occasions each containing six consecutive downlink PRS subframes which occur at different times to the emergency PRS positioning occasions for the other two groups. When any cell is not transmitting emergency PRS mode, it is transmitting normal PRS mode (in this example positioning occasions each comprising one PRS subframe) – par [0096], FIG. 6B. FIG. 6C in the example case of a cell in group 3 that is near a target UE. For this cell (as shown by the lowest of the four transmission sequences in FIG. 6C), the cell can mute its downlink transmissions when the other cells are transmitting using the emergency PRS mode. The muted cell would (in this example) .
Regarding claim 24, Edge teaches claim 1 and further teaches means for receiving location requests for one or more UEs, wherein the determining the increase in transmission of the PRS at each of the plurality of transmitters is based on the location requests (the MME 315 sends a location request for UE 302 to the E-SMLC 355 at step 7 – par [0107]); and means for sending a second message to each UE in one or more UEs, the second message requesting measurements by the each UE of at least one PRS with increased transmission from at least one transmitter (the E-SMLC 355 sends the UE 302 an LPP and/or LPPe Request Location Information message, which instructs the UE 302 to begin making OTDOA measurements making use of the assistance data received at step 10 – par [0115]).
Regarding claim 27, Edge teaches a non-transitory computer readable medium including program code stored thereon, the program code is operable to configure at least one processor in a first entity in a wireless network for supporting location of a user equipment (UE), comprising: program code (par [0191], [0192]) 
to determine an increase in transmission of a positioning reference signal (PRS) at each of a plurality of transmission points (transmitters) (when UE 302 starts the establishment of an emergency call – par [0106]. The E-SMLC 355 begins positioning the UE 302. At step 8 and step 9, the E-SMLC 355 sends emergency mode PRS scheduling information for one or more cells nearby to UE 302 (e.g., duration, bandwidth, power, frequencies, in which subframe(s) to transmit and/or mute PRS, other downlink time slots to mute, PRS frequency shift, etc.) to involved eNodeBs 305 and 410 using LPPa messaging, instructing them to switch to (or when to switch to) the emergency PRS mode – par [0108]. During emergency mode, PRS duty cycle is increased – par [0096], FIG. 6B) , wherein the increase in transmission of PRS at each of the plurality of transmitters is coordinated with respect non-PRS transmission in the wireless network (Since PRS may be transmitted at higher power and with a more Adaptive muting can then be used to mute normal transmissions from these nearby cells during PRS transmission from one or more distant cells - par [0101] …the cell can mute its downlink transmissions when the other cells are transmitting using the emergency PRS mode – par [0102]); 
program code to send a first message to the each transmitter, the first message comprising an indication of the increase in transmission of PRS for the each transmitter (E-SMLC 355 sends emergency mode PRS scheduling information for one or more cells nearby to UE 302 (e.g., duration, bandwidth, power, frequencies, in which subframe(s) to transmit and/or mute PRS, other downlink time slots to mute, PRS frequency shift, etc.) to involved eNodeBs 305 and 410 using LPPa messaging, instructing them to switch to (or when to switch to) the emergency PRS mode – par [0108]); and 
program code to receive a response from the each transmitter, the response confirming or rejecting the increase in transmission of PRS at the each transmitter (The LPPa messages sent by the E-SMLC 355 may be transferred to the eNB 305 (or to each eNB 305) via an MME such as MME 315. The LPPa messages may be… acknowledged by the recipient eNBs 305 – par [0083]);
wherein program code to coordinate the increase in transmission of PRS at each of the plurality of transmitters with respect to non-PRS transmission in the wireless network comprises program code to determine an area of increased PRS transmission and the increase in transmission of the PRS at each of the plurality of transmitters comprises an increase in transmission of PRS inside the area and excludes an increase in transmission of PRS directed outside the area (emergency PRS mode for each group of cells consists of three consecutive PRS positioning occasions each containing six consecutive downlink PRS subframes which occur at different times to the emergency PRS positioning .
Regarding claim 28, Edge teaches claim 27 and further teaches program code to receive location requests for one or more UEs, wherein the determining the increase in transmission of the PRS at each of the plurality of transmitters is based on the location requests (the MME 315 sends a location request for UE 302 to the E-SMLC 355 at step 7 – par [0107]); and program code to send a second message to each UE in the one or more UEs, the second message requesting measurements by the each UE of at least one PRS with increased transmission from at least one transmitter (the E-SMLC 355 sends the UE 302 an LPP and/or LPPe Request Location Information message, which instructs the UE 302 to begin making OTDOA measurements making use of the assistance data received at step 10 – par [0115]).
Regarding claim 31, Edge teaches claim 1 and further teaches wherein the increase in transmission of PRS at each of the plurality of transmitters is coordinated to avoid interference to or from non-PRS transmission in the wireless network (Since PRS may be transmitted at higher power and with a more easily acquired sequence of symbols, transmitting PRS from certain cells while other cells transmit non-PRS signals may not encounter significant interference as long as the other cells are not near a target UE. However, in the case of cells near a target UE (e.g. a serving cell), normal transmission (e.g., of data, voice, or control information) may interfere with PRS transmission from more distant cells. Adaptive muting can then be used to mute normal transmissions from these nearby cells during PRS transmission from one or more distant cells - par [0101] …the cell can mute its downlink transmissions when the other cells are transmitting using the emergency PRS mode – par [0102]). It is understood, muting is to prevent interference between normal transmissions with PRS transmissions).  
Regarding claim 32, Edge teaches claim 27 and further teaches wherein the increase in transmission of PRS at each of the plurality of transmitters is coordinated during the increase in transmission of PRS to avoid interference to or from non-PRS transmission in the wireless network (Since PRS may be transmitted at higher power and with a more easily acquired sequence of symbols, transmitting PRS from certain cells while other cells transmit non-PRS signals may not encounter significant interference as long as the other cells are not near a target UE. However, in the case of cells near a target UE (e.g. a serving cell), normal transmission (e.g., of data, voice, or control information) may interfere with PRS transmission from more distant cells. Adaptive muting can then be used to mute normal transmissions from these nearby cells during PRS transmission from one or more distant cells - par [0101] …the cell can mute its downlink transmissions when the other cells are transmitting using the emergency PRS mode – par [0102]). It is understood, muting is to prevent interference between normal transmissions with PRS transmissions)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 15, 25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Edge in view of Hwang et al. (US 2019/0090092, hereinafter “Huang”).
Regarding claim 4, Edge teaches claim 1 and but fails to teach receiving notification reports from a plurality of base stations, the notification report from each base station in the plurality of base stations requesting an increase in PRS transmission for the each base station, wherein determining the increase in transmission of the PRS at each of the transmitters is based on the notification reports, wherein the plurality of base stations comprise or are a subset of the plurality of transmitters.
receiving notification reports from a plurality of base stations, the notification report from each base station in the plurality of base stations requesting an increase in PRS transmission for the each base station, wherein determining the increase in transmission of the PRS at each of the transmitters is based on the notification reports, wherein the plurality of base stations comprise or are a subset of the plurality of transmitters (the anchor nodes 403 request PRS scheduling to the eNB 405 – par [0094]. The serving eNB 405 may command PRS transmission by scheduling D2D communication signal transmission for each anchor node 403 – par [0117]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Hwang in Edge increase positioning accuracy (par [0011]).
Regarding claim 15, Edge teaches claim 13 and but fails to teach receive notification reports from a plurality of base stations, the notification report from each base station in the plurality of base stations requesting an increase in PRS transmission for the each base station, wherein the at least one processor is configured to determine the increase in transmission of the PRS at each of the plurality of transmitters based on the notification reports, wherein the plurality of base stations comprise or are a subset of the plurality of transmitters.
However, Hwang teaches receive notification reports from a plurality of base stations, the notification report from each base station in the plurality of base stations requesting an increase in PRS transmission for the each base station, wherein the at least one processor is configured to determine the increase in transmission of the PRS at each of the plurality of transmitters based on the notification reports, wherein the plurality of base stations comprise or are a subset of the plurality of transmitters (the anchor nodes 403 request PRS scheduling to the eNB 405 – par [0094]. The serving eNB 405 may command PRS transmission by scheduling D2D communication signal transmission for each anchor node 403 – par [0117]).

Regarding claim 25, Edge teaches claim 23 and but fails to teach means for receiving notification reports from a plurality of base stations, the notification report from each base station in the plurality of base stations requesting an increase in PRS transmission for the each base station, wherein determining the increase in transmission of the PRS at each of the plurality of transmitters is based on the notification reports, wherein the plurality of base stations comprise or are a subset of the plurality of transmitters.
However, Hwang teaches means for receiving notification reports from a plurality of base stations, the notification report from each base station in the plurality of base stations requesting an increase in PRS transmission for the each base station, wherein determining the increase in transmission of the PRS at each of the plurality of transmitters is based on the notification reports, wherein the plurality of base stations comprise or are a subset of the plurality of transmitters (the anchor nodes 403 request PRS scheduling to the eNB 405 – par [0094]. The serving eNB 405 may command PRS transmission by scheduling D2D communication signal transmission for each anchor node 403 – par [0117]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Hwang in Edge increase positioning accuracy (par [0011]).
Regarding claim 29, Edge teaches claim 27 and but fails to teach program code to receive notification reports from a plurality of base stations, the notification report from each base station in the plurality of base stations requesting an increase in PRS transmission for the each base station, wherein the program code to determine the increase in transmission of the PRS at each of the transmitters is based on the notification reports, wherein the plurality of base stations comprise or are a subset of the plurality of transmitters.
However, Hwang teaches program code to receive notification reports from a plurality of base stations, the notification report from each base station in the plurality of base stations requesting an increase in PRS transmission for the each base station, wherein the program code to determine the increase in transmission of the PRS at each of the transmitters is based on the notification reports, wherein the plurality of base stations comprise or are a subset of the plurality of transmitters (the anchor nodes 403 request PRS scheduling to the eNB 405 – par [0094]. The serving eNB 405 may command PRS transmission by scheduling D2D communication signal transmission for each anchor node 403 – par [0117]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Hwang in Edge increase positioning accuracy (par [0011]).

Claims 5-10,  16-21, 26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Edge in view of Lee et al (US 2019/0380056, hereinafter “Lee”). 
Regarding claim 5, Edge teaches claim 1  but fails to teach wherein the first entity is a base station.
However, Lee teaches wherein the first entity is a base station (par [0176).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Lee in Edge to allow the position of a terminal to be accurately and efficiently determined (par [0005]).
Regarding claim 6, Edge in view of Lee teaches claim 5  but Edge fails to teach receiving requests for increased PRS from one or more UEs, wherein determining the increase in transmission of the PRS at each of the plurality of transmitters is based on the requests for increased PRS, wherein the plurality of transmitters comprises or includes the base station.
However, Lee teaches receiving requests for increased PRS from one or more UEs, wherein determining the increase in transmission of the PRS at each of the plurality of transmitters is based on the requests for increased PRS, wherein the plurality of transmitters comprises or includes the base station (a UE requests a serving BS to allocate a UL PRS resource – par [0175], The serving BS checks the cell IDs and beam IDs included in the PRS resource request and then request the corresponding BSs to transmit UL PRS resources (1410) – par [0176]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Lee in Edge to allow the position of a terminal to be accurately and efficiently determined (par [0005]).
Regarding claim 7, Edge in view of Lee teaches claim 5  but fails to teach wherein the requests comprise requests for a random access procedure or Radio Resource Control (RRC) messages or both.
However, Lee teaches wherein the requests comprise requests for a random access procedure or Radio Resource Control (RRC) messages or both (par [0160]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Lee in Edge to allow the position of a terminal to be accurately and efficiently determined (par [0005]).
Regarding claim 8, Edge in view of Lee  teaches claim 5 and further teaches receiving requests for location of one or more UEs, wherein determining the increase in transmission of the PRS at each of the plurality of transmitters is based on the requests for location, wherein the plurality of transmitters comprises or includes the base station (the MME 315 sends a location request for UE 302 to the E-SMLC 355 at step 7 – par [0107]).
Regarding claim 9, Edge in view of Lee  teaches claim 5  and further teaches sending a second message to each UE in one or more UEs, the second message requesting measurements by the each UE of at least one PRS with increased transmission from at least one transmitter (At step 11, the E-SMLC 355 sends the UE 302 an LPP and/or LPPe Request Location Information message, which instructs the UE 302 to begin making OTDOA measurements making use of the assistance data – par [0115]).
Regarding claim 10, Edge in view of Lee  teaches claim 5  but Edge fails to teach wherein the coordination of the increase in transmission of PRS at each of the plurality of transmitter with respect to non-PRS transmission in the wireless network is to avoid interference to or from non-PRS transmission in the wireless network comprises determining an area of increased PRS transmission, wherein the increase in transmission of the PRS at each of the plurality of transmitters comprises an increase in transmission of a plurality of directional PRSs at each of the plurality of transmitters, wherein the plurality of directional PRSs comprise PRS beams directed inside the area and exclude PRS beams directed outside the area.
However, Lee teaches wherein the coordination to avoid interference to or from non-PRS transmission in the wireless network comprises determining an area of increased PRS transmission, wherein the increase in transmission of the PRS at each of the plurality of transmitters comprises an increase in transmission of a plurality of directional PRSs at each of the plurality of transmitters, wherein the plurality of directional PRSs comprise PRS beams directed inside the area and exclude PRS beams directed outside the area (The serving BS checks the cell IDs and beam IDs included in the PRS resource request and then request the corresponding BSs to transmit UL PRS resources (1410) – par [0176]. the serving BS may designate a specific precoding set for serving-cell interference control – par [0178]).

Regarding claim 16, Edge teaches claim 12  but fails to teach wherein the entity is a base station.
However, Lee teaches wherein the first entity is a base station (par [0176).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Lee in Edge to allow the position of a terminal to be accurately and efficiently determined (par [0005]).
Regarding claim 17, Edge in view of Lee teaches claim 16  but Edge fails to teach receive, via the external interface, requests for increased PRS from one or more UEs, wherein the at least one processor is configured to determine the increase in transmission of the PRS at each of the plurality of transmitters based on the requests for increased PRS, wherein the plurality of transmitters comprises or includes the base station.
However, Lee teaches receive, via the external interface, requests for increased PRS from a plurality of one or more UEs, wherein the at least one processor is configured to determine the increase in transmission of the PRS at each of the plurality of transmitters based on the requests for increased PRS, wherein the plurality of transmitters comprises or includes the base station (a UE requests a serving BS to allocate a UL PRS resource – par [0175], The serving BS checks the cell IDs and beam IDs included in the PRS resource request and then request the corresponding BSs to transmit UL PRS resources (1410) – par [0176]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Lee in Edge to allow the position of a terminal to be accurately and efficiently determined (par [0005]).
Regarding claim 18, Edge in view of Lee teaches claim 5  but fails to teach wherein the requests comprise requests for a random access procedure or Radio Resource Control (RRC) messages or both.
However, Lee teaches wherein the requests comprise requests for a random access procedure or Radio Resource Control (RRC) messages or both (par [0160]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Lee in Edge to allow the position of a terminal to be accurately and efficiently determined (par [0005]).
Regarding claim 19, Edge in view of Lee  teaches claim 16 and further teaches receive, via the external interface, requests for location of a plurality of one or more UEs, wherein the at least one processor is configured to determine the increase in transmission of the PRS at each of the plurality of transmitters based on the requests for location, wherein the plurality of transmitters comprises or includes the base station (the MME 315 sends a location request for UE 302 to the E-SMLC 355 at step 7 – par [0107]).
Regarding claim 20, Edge in view of Lee  teaches claim 5  and further teaches send, via the external interface, a second message to each UE in the one or more UEs, the second message requesting measurements by the each UE of at least one PRS with increased transmission from at least one transmitter (At step 11, the E-SMLC 355 sends the UE 302 an LPP and/or LPPe Request Location Information message, which instructs the UE 302 to begin making OTDOA measurements making use of the assistance data – par [0115]).
Regarding claim 21, Edge in view of Lee  teaches claim 12  but Edge fails to teach coordinate the increase in transmission of PRS at each of the plurality of transmitter with respect to non-PRS transmission in the wireless network to avoid interference to or from non-PRS transmission in the wireless network, wherein the increase in transmission of the PRS at each of the plurality of transmitters comprises an increase in transmission of a plurality of directional PRSs at each of the plurality of transmitters, wherein the plurality of directional PRSs comprise PRS beams directed inside the area and exclude PRS beams directed outside the area.
However, Lee teaches coordinate the increase in transmission of PRS at each of the plurality of transmitter with respect to non-PRS transmission in the wireless network to avoid interference to or from non-PRS transmission in the wireless network, wherein the increase in transmission of the PRS at each of the plurality of transmitters comprises an increase in transmission of a plurality of directional PRSs at each of the plurality of transmitters, wherein the plurality of directional PRSs comprise PRS beams directed inside the area and exclude PRS beams directed outside the area (The serving BS checks the cell IDs and beam IDs included in the PRS resource request and then request the corresponding BSs to transmit UL PRS resources (1410) – par [0176]. the serving BS may designate a specific precoding set for serving-cell interference control – par [0178]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Lee in Edge to allow the position of a terminal to be accurately and efficiently determined (par [0005]).
Regarding claim 26, Edge in view of Lee teaches claim 23  but Edge fails to teach means for receiving requests for increased PRS from one or more UEs, wherein determining the increase in transmission of the PRS at each of the plurality of transmitters is based on the requests for increased PRS, wherein the plurality of transmitters comprises or includes the base station.
However, Lee teaches means for receiving requests for increased PRS from a plurality of one or more UEs, wherein determining the increase in transmission of the PRS at each of the plurality of transmitters is based on the requests for increased PRS, wherein the plurality of transmitters comprises or includes the base station (a UE requests a serving BS to allocate a UL PRS resource – par [0175], The serving BS checks the cell IDs and beam IDs included in the PRS resource request and then request the corresponding BSs to transmit UL PRS resources (1410) – par [0176]).

Regarding claim 30, Edge in view of Lee teaches claim 27  but Edge fails to teach program code to receive requests for increased PRS from of one or more UEs, wherein determining the increase in transmission of the PRS at each of the plurality of transmitters is based on the requests for increased PRS, wherein the plurality of transmitters comprises or includes the base station.
However, Lee teaches program code to receive requests for increased PRS from one or more UEs, wherein determining the increase in transmission of the PRS at each of the plurality of transmitters is based on the requests for increased PRS, wherein the plurality of transmitters comprises or includes the base station (a UE requests a serving BS to allocate a UL PRS resource – par [0175], The serving BS checks the cell IDs and beam IDs included in the PRS resource request and then request the corresponding BSs to transmit UL PRS resources (1410) – par [0176]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Lee in Edge to allow the position of a terminal to be accurately and efficiently determined (par [0005]).

Response to Arguments
Applicant's arguments filed July 2020 has been fully considered but they are not persuasive.
Regarding the rejection of claim 1, Applicant argues that Edge fails to disclose or suggest "determining an area of increased PRS transmission, wherein the increase in transmission of the PRS at each of the plurality of transmitters comprises an increase in transmission of PRS inside the area and excludes an increase in transmission of PRS directed outside the area," e.g., as acknowledged by the Examiner in the final Office Action, page 6, 4th paragraph.”
wherein the coordination of the increase in transmission of PRS at each of the plurality of transmitter with respect to non-PRS transmission in the wireless network is to avoid interference to or from non-PRS transmission in the wireless network comprises determining an area of increased PRS transmission, wherein the increase in transmission of the PRS at each of the plurality of transmitters comprises an increase in transmission of a plurality of directional PRSs at each of the plurality of transmitters, wherein the plurality of directional PRSs comprise PRS beams directed inside the area and exclude PRS beams directed outside the area, and is clearly has different scope from claim 1.
On the other hand, the Examiner submits that Edge teaches determining an area of increased PRS transmission, wherein the increase in transmission of the PRS at each of the plurality of transmitters comprises an increase in transmission of PRS inside the area and excludes an increase in transmission of PRS directed outside the area as required by claim 1. Particularly, Edge discloses “…emergency PRS mode for each group of cells consists of three consecutive PRS positioning occasions each containing six consecutive downlink PRS subframes which occur at different times to the emergency PRS positioning occasions for the other two groups. When any cell is not transmitting emergency PRS mode, it is transmitting normal PRS mode (in this example positioning occasions each comprising one PRS subframe)”  (par [0096], FIG. 6B) and  “… FIG. 6C in the example case of a cell in group 3 that is near a target UE. For this cell (as shown by the lowest of the four transmission sequences in FIG. 6C), the cell can mute its downlink transmissions when the other cells are transmitting using the emergency PRS mode. The muted cell would (in this example) only transmit PRS in the normal mode, and would mute its downlink transmissions when the other cells are transmitting PRS in the emergency mode” (par [0102], FIG. 6C).
And because different cells correspond to different areas therefore, the Examiner submits that Edge teaches all limitation of claim 1 and similarly claims 12, 23 and 27.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Edge (US 2015/0296359).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901.  The examiner can normally be reached on M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/QUOC THAI N VU/               Primary Examiner, Art Unit 2642